Citation Nr: 1002882	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  07-37 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for postoperative 
residuals of cervical laminectomies as secondary to 
postoperative hemigrastrectomy and vagotomy for duodenal 
ulcer with resection of small bowel.

2.  Entitlement to an increased rating for postoperative 
hemigrastrectomy and vagotomy for duodenal ulcer with 
resection of small bowel, currently evaluated as 60 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from June 1949 to April 1953.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts that denied an increased rating for 
postoperative hemigrastrectomy and vagotomy for duodenal 
ulcer with resection of small bowel, denied service 
connection for a skin rash and for erectile dysfunction, and 
reopened and denied the previously denied claim for service 
connection for postoperative residuals of cervical 
laminectomies as secondary to postoperative hemigrastrectomy 
and vagotomy for duodenal ulcer with resection of small 
bowel.

In August 2007, the Veteran testified during a hearing before 
a decision review officer at the RO; a transcript of that 
hearing is of record.  Although February 2007 correspondence 
from the Veteran's representative expresses disagreement with 
the denials of service connection for the skin rash and 
erectile dysfunction, during the hearing, the Veteran 
narrowed the appeal to the two issues listed on the title 
page.

The Board notes that the record contains a February 1975 
rating decision, in which the RO, in part, denied service 
connection for a cervical spine condition.  However, the 
record fails to show that the RO ever notified the Veteran of 
this decision or of his appellate rights.  Thus, the February 
1975 rating decision is not final and the Veteran need not 
submit new and material evidence to reopen the claim.  See 
Best v. Brown, 10 Vet. App. 322, 325 (1997) (holding that 
"VA committed a procedural error by failing to adequately 
notify the appellant that it was denying him service 
connection . . . .  Therefore, the [prior] decision is not 
final").  Given the above, the Board has characterized the 
claim as one for service connection.

On another matter, in November 2006 correspondence, the 
Veteran raised a claim for a clothing allowance.  The issue 
is referred to the RO for appropriate action.

The issue of entitlement to an increased rating for 
postoperative hemigrastrectomy and vagotomy for duodenal 
ulcer with resection of small bowel is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The probative medical evidence shows that the Veteran's 
extradural compression and resultant cervical spine disorder 
are a result of the prior surgical treatment for his service-
connected gastrointestinal disorder.


CONCLUSION OF LAW

The criteria for service connection for postoperative 
residuals of cervical laminectomies as secondary to 
postoperative hemigrastrectomy and vagotomy for duodenal 
ulcer with resection of small bowel are met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

In light of the Board's favorable determination, no further 
discussion of VCAA compliance is needed at this time.  

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  If arthritis is manifested to a degree of 
10 percent within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 
(1999).  

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310 (2009).  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Analysis

The Veteran contends that his cervical spine disability, 
which resulted in temporary paralysis, was the result of 
prior surgery for his service-connected gastrointestinal 
disability.

The Veteran underwent a hemigastrectomy and vagotomy for his 
duodenal ulcer in November 1973.  He then sustained a work-
related injury to the neck and right shoulder in April 1974.  
In June 1974, he was diagnosed with an extradural defect at 
C5-C6.  He continued to have pain as well as fever and 
subsequently underwent emergency laminectomies from C4-C7 
with findings of an inflammatory mass but no abscess.  His 
abdomen became increasingly distended and he was eventually 
diagnosed with a severe case of peritonitis due to a 
perforated duodenal stump from the prior gastrectomy 
secondary to an internal hernia.  He experienced paraplegia 
which improved with treatment.

The question in this case is whether the Veteran's cervical 
spine disability was due to the work-related injury or the 
peritonitis caused by the perforated duodenal stump from the 
hemigastrectomy and vagotomy.

A December 2005 VA digestive conditions examination report 
reflects the examiner's opinion that it is more likely than 
not that the Veteran's current symptoms and extradural 
compression found in 1974 are secondary to the surgical 
procedure in 1973.  The examiner stated that the most sound 
explanation for the sequence of events is that the Veteran 
had a blown duodenal stump, which was secondary to an 
internal hernia, resulting in the accumulation of 5 liters of 
ascetic fluid and peritonitis.  The examiner noted that these 
complications were status post the 1973 surgical procedure 
for the duodenal ulcer.  The examiner explained that the 
peritonitis and fistula, which were shown to connect the 
abdomen and peritoneal space to the retroperitoneal space, 
are the most probable cause for the extradural abscess in the 
neck.  The examiner acknowledged that there was no 
microbiolologic confirmation of infection from the fluid that 
was aspirated from the neck but opined that this is still the 
most probable explanation for the extradural compression.  

A December 2005 VA neurological disorders examination report 
reflects the assessment that the anesthesia and surgical 
reports are needed to determine if the spinal cord injuries 
are surgery-related perioperative complications.  The 
examiner, however, noted that two mechanisms during 
gastrointestinal surgeries can cause cervical cord 
myelopathy: prolonged neck position with mechanical 
compression of the spinal cord at C7 and moderate loss of 
blood with ischemia of the cord due to poor perfusion.

A March 2007 VA neurological disorders examination report, 
completed by the above examiner, reflects the opinion that 
the Veteran's cervical pathology in June 1974 is not related 
to his service-connected gastrointestinal disorder.  The 
examiner stated that the gastrointestinal disorder 
exacerbated post cervical pathology/surgery/ infection on 
June 1.  

Given the above, the Board notes that the record contains 
medical opinions both for and against the Veteran's claim.  
The Board points out, however, that the negative opinion 
appears flawed.  Although the examiner correctly expressed 
the issue in the December 2005 report, the examiner appears 
to have confused the issue in the March 2007 report.  In this 
regard, the examiner noted in the recent report that the 
Veteran was not requesting service connection for a spine or 
neurologic disorder but rather an increased rating for his 
service-connected gastrointestinal disorder as this was 
exacerbated after the spine pathology.  Given this basic 
misunderstanding, the Board finds that the opinion is of 
reduced probative value.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992)); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  In light of the foregoing, the Board finds that the 
probative medical evidence shows that the Veteran's 
extradural compression and resultant cervical spine disorder 
are a result of the prior surgical treatment for his service-
connected gastrointestinal disorder.  

Accordingly, service connection for postoperative residuals 
of cervical laminectomies as secondary to postoperative 
hemigrastrectomy and vagotomy for duodenal ulcer with 
resection of small bowel is warranted.


ORDER

Service connection for postoperative residuals of cervical 
laminectomies as secondary to postoperative hemigrastrectomy 
and vagotomy for duodenal ulcer with resection of small bowel 
is granted.


REMAND

After review, the Board finds that further development is 
warranted on the claim for an increased rating for 
postoperative hemigrastrectomy and vagotomy for duodenal 
ulcer with resection of small bowel.

Although the Veteran was afforded a VA digestive disorders 
examination in December 2005, the report of that examination 
does not fully address the current severity of his 
gastrointestinal disorder and is thus inadequate for rating 
purposes.  

Further, in April 2006 correspondence, the Veteran asked that 
VA obtain records from Dr. Mansnerus and from the Vet Center, 
and during his August 2007 hearing, the Veteran indicated 
that he receives all of his treatment, except for operations, 
through the West Roxbury VA Medical Center (VAMC).  However, 
records from Dr. Mansnerus, a Vet Center, or the West Roxbury 
VAMC have not been associated with the claims file.  

Given the above, the Board finds that additional development 
is warranted to obtain the Veteran's most current VA medical 
records, pursuant to 38 C.F.R. §3.159(c) (2009), as well as 
records from Dr. Mansnerus, and to obtain a VA examination.


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should send the Veteran and his 
representative a letter requesting that 
the Veteran provide information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the claim, including the medical 
records from Dr. Mansnerus and the Vet 
Center.  All records obtained pursuant to 
this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.  In any 
event, the RO should obtain all pertinent 
records from the West Roxbury VAMC since 
September 2005.

2.  The RO should schedule the Veteran for 
a VA examination to determine the severity 
of his postoperative hemigrastrectomy and 
vagotomy for duodenal ulcer with resection 
of small bowel.  His claims file should be 
available to the examiner and reviewed in 
conjunction with the examination.  

The report should set forth all objective 
findings regarding the Veteran's 
gastrointestinal disorder, particularly 
the current severity of symptoms.  A 
complete rationale should be given for all 
opinions and conclusions.  

3.  Thereafter, the RO should readjudicate 
the claim.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


